Citation Nr: 0735301	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected status post left hand trauma with retained foreign 
body.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  

The Board remanded the appeal back to the RO in December 2006 
for further development of the record.  



FINDING OF FACT

The service-connected status post left hand trauma with 
retained foreign body currently is shown to be manifested by 
residuals of a deep laceration of the ring and little finger 
involving tendon damage and a related sensory deficit over 
the palmar aspect; the current disability picture is shown 
more nearly approximates that of a deep scar that is painful 
and tender on examination; neither ankylosis nor arthritis or 
related deformity that would equate with amputation of either 
digit is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected status post left hand trauma with 
retained foreign body have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102, 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5219, 5223, 5227, 5230, 7804 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2007 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued subsequent to the 
appealed January 2003 rating decision.  However, the RO 
readjudicated the appeal in a July 2007 Supplemental 
Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the January 2007 VCAA 
letter the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

During the December 2002 VA examination, the veteran reported 
that he sustained a deep cut in his left hand on the fourth 
and fifth digits during his active military service.  He 
reported that he had intermittent pain and lack of endurance 
in the left hand, specifically in the fourth and fifth 
digits.  He complained that he was unable to hold objects in 
his left hand for an extended period of time.  

On examination, there was no evidence of scar formation or 
abnormalities.  The veteran was right hand dominant.  He 
could make a tight fist without difficulty.  His hand 
strength was described as being normal.  

He could tie and untie shoelaces and button and unbutton 
without difficulty.  He could pick up a piece of paper and 
tear it with the left hand without difficulty.  He was able 
to push, pull, grasp, twist, probe, touch and express.  

An examination of the left hand revealed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability or weakness.  

He had well preserved range of motion of the fingers.  The 
range of motion of the left fingers was not limited by pain, 
fatigue, weakness or lack of endurance or incoordination.  
There was no evidence of scar on the hand.  Manual dexterity 
was normal.  Grip strength appeared to be intact.  

The examiner noted that the veteran was able to push, pull, 
grasp, twist, probe, touch and express.  However, given his 
reported complaints of sustained activity causing pain, he 
should avoid sustained gripping for an extended period of 
time.  

An X-ray study showed that a small wire foreign body in the 
soft tissues dorsal to the lesser multangular.  Otherwise, 
there was no evidence of fracture, dislocation or other 
osseous or articular abnormality.  

From July 2003 to September 2003, the veteran was seen by VA 
with complaints of pain and numbness to the left hand.  In 
the July 2003 record, he reported having pain, numbness and 
weakness to the second and third fingers of the left hand.  
He also reported pain in the entire hand at times with 
radiation up the left arm.  

A September 2003 treatment record reported that nerve 
conduction studies (NCS) evidence suggested left median 
sensory and motor neuropathy with slowing across the wrist 
consistent with moderate carpal tunnel syndrome.  

During the May 2007 VA examination, the veteran reported the 
history of his left hand disability.  He rated the pain as 2 
out of 10 and reported it increased predominantly in the 
evenings and prevented him from sleeping.  He complained of 
an occasional radiation of the pain up to his forearm from 
his fingers.  He took Vicodin for the pain on an as needed 
basis.  

The veteran was retired, but added that, when employed, he 
had significant difficulty using his hand due to the numbness 
and weakness in his small and ring fingers.  

On examination, there were noted to be oblique scars running 
from proximal to distal over the dorsum of the ring and small 
fingers over the areas of the proximal phalanx.  These areas 
were not tender to palpation.  

The range of motion at the metacarpophalangeal (MCP) from the 
ring and small fingers was from 0 to 90 degrees.  At the 
proximal interphalangeal (PIP) joint, range of motion was 
from 0 to 120 degrees.  There was no limitation based on 
pain, weakness, fatigability or lack of endurance with 
repetitive use.  

The sensation of the left hand showed that 2-point 
discrimination was intact except over the palmar aspect of 
the small finger.  The veteran could make a tight fist and 
had full strength for finger flexion and extension including 
the small and ring fingers.  

There was negative Tinel at the elbow, Phalen at the elbow, 
and carpal tunnel compression and Tinel at the wrist.  There 
was no thenar atrophy, and the veteran could oppose his thumb 
to all of the lesser digits.  There was no significant 
atrophy in the hand.  

The X-ray results showed small metallic fragments in the area 
of the base of the second metacarpal and carpal bones.  There 
were significant degenerative changes of the first carpal 
metacarpal joint.  

The examiner diagnosed the veteran with left hand laceration 
involving the small and ring fingers that led to the current 
disability regarding the decreased sensation in the small 
finger.  There was no evidence of bony injury or muscle 
injury and x-rays showed no bony deformity.  

In the present case, the service-connected status post left 
hand trauma with retained foreign body is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5230 (ring 
or little finger, limitation of motion).  This diagnostic 
code sets forth no compensable rating, i.e., limitation of 
motion of the ring and small fingers are not compensable 
regardless of degree.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

Based on a review of the record, the Board finds that the 
service-connected left hand disability is not shown to 
productive of a compensable limitation of function of either 
ring or little finger of the veteran's minor extremity.  

The residual scars of these two fingers were shown to be due 
to a deep laceration that involved some tendon damage.  
Findings consistent with ankylosis of both digits are not 
demonstrated.  

In this regard, the Board notes that a compensable evaluation 
based on limitation of motion of the ring and small fingers 
under Diagnostic Code 5230 is not assignable.  Further, other 
findings of significant deformity or related changes that 
would equate with amputation are not demonstrated.  

Additionally, there is no evidence of additional limitation 
of function due to pain, fatigue, weakness, or lack of 
endurance that would warrant assignment of a compensable 
evaluation.  38 C.F.R. §§ 4.40, 4.45 (2005) ); DeLuca v. 
Brown, 8 Vet. App. at 204-7 (1995).  

However, the Board notes that the veteran complained of pain 
and some numbness and weakness of these fingers on VA 
examination.  The most recent examination also noted a 
sensory loss over the palmar aspect of the small.  Given 
these documented findings, the Board finds that service-
connected left hand disability level more closely resembles 
that of deep scarring that is painful on objective 
demonstration.  

Accordingly, the Board concludes that the current evidentiary 
record when considered in its entirety supports the 
assignment of an increased rating of 10 percent in this case.  


ORDER

An increased, initial rating of 10 percent, but not higher 
for the service-connected status post left hand trauma with 
retained foreign body is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


